Citation Nr: 1128801	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine (lumbar spine disability).  

4.  Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability), to include as secondary to lumbar spine disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for right ankle disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1974 to January 1979, in the Air National Guard and from August 1984 to October 1999, and in the Air Force Reserve from November 1999 to June 2006 with a period of active duty with the Air Force from March 2004 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned in November 2010.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for right ankle, bilateral hearing loss, cervical spine disability, lumbar spine disability, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1.  The Veteran's tinnitus began in service.

2.  The preponderance of the evidence shows that there is no evidence of a nexus between a current left knee disability and service.

3.  On November 4, 2010, on the record at the Travel Board hearing, and prior to the promulgation of a decision in the appeal, the appellant informed the Board of his desire to withdraw the appeal of claims of entitlement to service connection for left ankle and right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issues of entitlement to service connection for left ankle and right knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim:  
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Given the favorable decision on the tinnitus claim, any error with respect to notice and assistance provided to the Veteran is not prejudicial and will not be discussed.  Regarding the left knee claim, the RO provided the appellant a pre-adjudication notice by letter dated in April 2008 and post-adjudication letter in March 2010 (regarding secondary service connection). 

The pre-adjudication notification letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

A VA examination or opinion regarding the etiology of any current left knee or right ankle disability was not obtained.  However, the Veteran submitted an independent medical examination (IME) report from John W. Ellis, M.D, dated in October 2008.  The private physician reviewed the Veteran's service and post-service treatment records, examined the Veteran and provided an opinion regarding the etiology of any current left knee or right ankle disability.  Therefore, remand for an examination and opinion is unnecessary.  See 38 C.F.R. § 3.326(b) (provided that it is otherwise adequate for rating purposes, a statement from a private physician may be accepted for rating a claim without further VA examination).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are, generally, as follows: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

A.  Tinnitus

The Veteran's states that his ears began ringing during service and have been ringing ever since.  Service treatment records are silent with regard to complaints, findings, or treatment associated with tinnitus.

The Veteran submitted an IME report dated in October 2008.  The private physician reviewed the Veteran's service and post-service treatment records, and examined the Veteran.  The Veteran stated that he developed ringing in his ears in service while serving aboard ships in the 1970's.  This ringing was aggravated when he worked around aircraft engines later in service.  The physician stated that the Veteran had noise-induced tinnitus.

The Veteran served aboard ships and worked around aircraft.  Exposure to acoustic trauma in service is conceded.  The Veteran is competent to report a ringing in his ears during and since service, and there is no evidence to the contrary.  The private physician reviewed the Veteran's treatment records before rendering the diagnosis of noise-induced tinnitus.  Therefore, service connection for tinnitus is warranted.

B.  Left Knee Disability

Service treatment records show that the Veteran reported to sickbay in July 1979 with left knee pain.  He stated that he had a knee injury when he was 13 years old and may have "cracked the knee cap."  Examination revealed no swelling and the knee appeared to be stable.  Post-service VA treatment records reveal that the Veteran was treated for knee pain-patellofemoral syndrome in May 2008.  

The Veteran submitted an IME report dated in October 2008.  The private physician reviewed the Veteran's service and post-service treatment records, and examined the Veteran.  The private physician noted that the Veteran complained of knee pain in service in July 1979 but the Veteran never really had any knee problems and that the inservice complaint was probably referred pain from his low back disability.  The diagnosis was no service-connected injuries to the knees.  

Regarding service connection on a direct basis, Hickson elements (1) and (3) have not been met; and the claim fails on these bases.

The Veteran is competent to comment on his symptoms.  However, the Board finds no basis for concluding that a lay person would be capable of establishing the presence and etiology of any current knee disability in the absence of specialized training.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the private medical professional who reviewed the Veteran's claims file and provided the reasons for his opinion that the Veteran did not have a knee disability related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


III.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing, except for those withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  On the record at the November 4, 2010 Travel Board hearing, the appellant withdrew the appeal of the claims of entitlement to service connection for left ankle and right knee disabilities.  (Tr. at 29-30.)  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these two service connection issues, and they are dismissed.


ORDER

Service connection for tinnitus is granted.

Service connection for a left knee disability is denied.

The appeal of the issues of entitlement to service connection for left ankle and right knee disabilities is dismissed.


REMAND

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  "In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

VA examinations pertaining to the disabilities at issue are needed prior to a resolution of the claims.  In addition, the Veteran has testified that medical records related to a 2006 work-related injury of the cervical spine, and related to psychiatric treatment from Dr. Hassagalla are not of record.  An attempt should be made to obtain these records.  

Additionally, the record does not reflect that the Veteran has been issued a VCAA notice letter regarding what the evidence must show to establish a direct service connection claim for a right ankle disorder.  As such, the Board finds that the Veteran must be sent this notification letter upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter regarding the issue of entitlement to service connection for a right ankle disability on a direct basis.

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss, lumbar and cervical spine disabilities, and an acquired psychiatric disorder since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Specifically, once signed releases are received from the Veteran, obtain all private treatment records related to his 2006 work-related injury to the cervical spine and psychiatric treatment residuals from Dr. Hassagalla.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss.  The claims file must be made available to the examiner for review in connection with the examination and the report should indicate such review.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss (as defined by 38 C.F.R. § 3.385) is related to acoustic trauma during service or is otherwise causally or etiologically related to his active service.  

A thorough rationale must be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA spine examination of his lumbar and cervical spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed, including imaging studies, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether any disability of the lumbar and/or cervical spine diagnosed on examination is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active military service.  

If the examiner finds that the Veteran's lumbar spine disability is related to the Veteran's active military service, he/she should render an opinion as to whether any disability of the cervical spine was at least as likely as not caused or aggravated by the lumbar spine disability.  All opinions should be set forth in detail and explained in the context of the record.

A thorough rationale must be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

5.  The Veteran should be afforded a VA psychiatric examination to determine the nature and extent of all his psychiatric disabilities.  All special studies and tests deemed necessary should be undertaken.  The claims folder and a copy of this remand should be made available to the examiner prior to the examination.  All findings should be reported in detail, and should include the examiner's opinion as to:

(a) Whether the Veteran clearly and unmistakably had an acquired psychiatric disorder, to include panic attacks, prior to beginning his service in December 1974;

(b) If the Veteran's acquired psychiatric disorder is determined to have clearly and unmistakably preexisted his entry into service, whether it is absolutely certain that the condition shown prior to service was not aggravated by service.  

(c) If so, was the permanent increase in the underlying pathology due to normal progression of the disorder?  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

(d) If it is not found that a psychiatric disorder pre-existed service, then the examiner should provide an opinion as to whether any acquired psychiatric disorder diagnosed on examination is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active military service.

A thorough rationale must be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the physician does not have the needed knowledge or training.

6.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them an appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


